Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000590
                                                        13-DEC-2013
                                                        08:56 AM
                          SCWC-12-0000590

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      CALVIN D. ELIZARES, Petitioner/Petitioner-Appellant,

                                vs.

        STATE OF HAWAI#I, Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-12-0000590; S.P.P. NO. 11-1-0015(2))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ)

          Petitioner/Petitioner-Appellant Calvin D. Elizares’s

application for writ of certiorari filed on November 6, 2013, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, December 13, 2013.

Calvin D. Elizares,
petitioner pro se            /s/ Mark E. Recktenwald

                             /s/ Paula A. Nakayama

                             /s/ Simeon R. Acoba, Jr.

                             /s/ Sabrina S. McKenna

                             /s/ Richard W. Pollack